Citation Nr: 1731819	
Decision Date: 08/08/17    Archive Date: 08/16/17

DOCKET NO.  12-24 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for muscle spasms.  

2.  Entitlement to service connection for coccygodynia.  

3.  Entitlement to service connection for a bilateral hip disability, to include sciatic neuritis of the bilateral hip.  

4.  Entitlement to service connection for hemorrhoids.  

5.  Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) prior to May 13, 2009, and in excess of 50 percent thereafter.  

6.  Entitlement to a total disability rating based upon individual unemployability (TDIU).  




REPRESENTATION

Appellant represented by:	Lisa A. Lee, Attorney at Law


ATTORNEY FOR THE BOARD

D. Chad Johnson, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from September 1972 to September 1975 and from September 1990 to May 1991, including service in the Southwest Asia Theater of Operations during the Persian Gulf War from November 1990 to April 1991, with additional service in the Army Reserves and Army National Guard of Alabama.  

These matters come to the Board of Veterans' Appeals (Board) from November 2009 and April 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Board notes that since the most recent October 2016 supplemental statement of the case (SSOC) was issued, additional evidence has been added to the claims file.  Notably, in June 2017, the Veteran's attorney waived initial consideration of such evidence by the Agency of Original Jurisdiction (AOJ); therefore, the Board has appropriately considered such evidence herein.  38 C.F.R. §§ 20.800, 20.1304(c) (2016).  

The issue of entitlement to a TDIU rating, to include on an extraschedular basis, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  

FINDINGS OF FACT

1.  The Veteran had active service in the Southwest Asia Theater of Operations during the Persian Gulf War from November 1990 to April 1991.  

2.  A chronic disability manifested by muscle spasms did not have its onset during active service and is not otherwise etiologically related to active service.  

3.  The Veteran has not had a present disability of coccygodynia for any period on appeal.  

4.  A chronic bilateral hip disability did not have its their onset during active service or within one year of service discharge and is not otherwise etiologically related to active service.  

5.  The Veteran's hemorrhoids are a known clinical diagnosis, did not have their onset during active service, and are not otherwise etiologically related to active service.  

6.  Prior to May 13, 2009, the Veteran's PTSD was manifested by psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal).  

7.  From May 13, 2009, the Veteran's PTSD was manifested psychiatric symptoms all of which are most nearly approximated by no worse than occupational and social impairment with reduced reliability and productivity.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for muscle spasms have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

2.  The criteria for service connection for coccygodynia have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016).  

3.  The criteria for service connection for a bilateral hip disability have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).  

4.  The criteria for service connection for hemorrhoids have not been met.  38 U.S.C.A. §§ 1110, 1117, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.317 (2016).  

5.  The criteria for an initial disability rating in excess of 30 percent for PTSD prior to May 13, 2009, and in excess of 50 percent thereafter, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.7, 4.10, 4.21, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process

With respect to the Veteran's claims on appeal, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, each piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, regarding the Veteran's claim on appeal.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).  

The Veteran and his attorney have not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).  

II.  Service Connection - Generally

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Active military, naval, or air service also includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled from a disease or injury incurred in the line of duty.  38 U.S.C.A. § 101(21), (24) (West 2014); 38 C.F.R. § 3.6(a) (2016).  Likewise, active military, naval, or air service also includes any period of inactive duty for training (INACDUTRA) during which the individual concerned was disabled from an injury incurred in the line of duty, or from an acute myocardial infarction, cardiac arrest, or cerebrovascular accident which occurred during such training.  Id.  ACDUTRA includes full-time duty performed by members of the National Guard of any State or the Reserves.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  INACDUTRA includes duty other than full-time duty performed by a member of the Reserves or the National Guard of any State.  38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  Thus, service connection may be granted for a disability resulting from disease or injury incurred or aggravated while performing ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110.  

"To establish a right to compensation for a present disability, a Veteran must show:  '(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service'-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).  

The Court of Appeals for Veterans Claims (Court) has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  The requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim." See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

For certain chronic disorders, including arthritis and other organic diseases of the nervous system, service connection may be granted on a presumptive basis if the disease is manifested to a compensable degree within one year following service discharge.  38 U.S.C.A. §§ 1101, 1112 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2016).  Additionally, for chronic diseases defined by 38 C.F.R. § 3.309(a) and shown in service or by a continuity of symptoms after service, the disease shall be presumed to have been incurred in service.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In order to show a chronic disease in service, the record must reflect a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Where a chronic disease has been incurred in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required in order to establish entitlement to service connection.  Id.  

Service connection may also be established on a presumptive basis for a Persian Gulf veteran who exhibits objective indications of a qualifying chronic disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War, or to a degree of 10 percent or more not later than December 31, 2016, and which by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 U.S.C.A. § 1117 (West 2014); 38 C.F.R. § 3.317(a)(1) (2016).  

Even where service connection cannot be presumed, service connection may still be established on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); see also Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

II.A.  Service Connection - Muscle Spasms, Coccygodynia, Bilateral Hips

The Veteran claims entitlement to service connection for muscle spasms, coccygodynia, and a bilateral hip disability; specifically, he has reported that during a period of INACDUTRA in August 1990, he was sitting in a classroom watching required films for several hours, during which time his chair gave out and he felt something pull and developed subsequent increasing pain in his leg, hip, and back, which required treatment at the emergency room.  Based upon a review of the evidence, and as discussed further below, the Board finds that the preponderance of evidence weighs against the Veteran's claims.  

Initially, the Board notes that service treatment records document an August 1990 line of duty finding with diagnoses of right sciatic neuritis, coccygodynia, and muscle spasms following an incident wherein the Veteran reported that he developed pain in his legs, hips, and back after watching films in a classroom for several hours; he was subsequently seen in the emergency room for pain treatment and prescribed bed rest.  Two days later, he sought further treatment for his ongoing pain and it was noted that his pain should be gone in a few more days, with no ongoing estimated duration of incapacitation.  Notably, a subsequent December 1991 redeployment examination documents normal relevant clinical evaluations, with a normal concurrent report of medical history; similarly, a January 1995 quadrennial examination documents normal relevant clinical evaluations.  

Significantly, there is no probative evidence that the Veteran has a present disability of coccygodynia during the pendency of his service connection claim.  Therefore, although service treatment records document an isolated finding of coccygodynia in August 1990, in the absence of proof of a current disability, there can be no valid claim for service connection.  Brammer, 3 Vet. App. at 225.  

Regarding his claim of muscle spasms, the Board notes that generally, a symptom or a finding such as muscle spasms, without a diagnosed or identifiable underlying malady or condition, does not, in and of itself, constitute a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282 (1999).  Additionally, while the August 1990 line of duty finding also documents that the Veteran reported muscle spasms, and post-service treatment records document complaints of cervical muscle spasms in October 2010, there is no probative evidence that the Veteran's post-service muscle spasms may be associated with his in-service complaint, which was apparently an isolated occurrence, given that subsequent December 1991 and January 1995 physical examinations and concurrent reports of medical history fail to document any complaints, defects, or diagnoses regarding muscle spasms.  To the extent that the Veteran's lay statements of record assert such a nexus, they are of little probative value in this regard given the Veteran's general lack of medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  

Similarly, the August 1990 line of duty finding also documents that the Veteran was assessed with right sciatic neuritis.  Additionally, although he denied hip pain upon physical examination in April 2012, a March 2015 VA hip examination documents a diagnosis of sciatic neuritis of bilateral hip in 2010.  However, the March 2015 VA examiner ultimately opined that the Veteran's bilateral hip disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness as there was no evidence of claimant having any neuritis during active duty.  Significantly, the Board notes that the Veteran's right sciatic neuritis documented in August 1990 during INACDUTRA was apparently an isolated occurrence, given that subsequent December 1991 and January 1995 physical examinations and concurrent reports of medical history fail to document any related complaints, defects, or diagnosis.  Similarly, the first post-service documentation of sciatic neuritis of the bilateral hip is from 2010.  This weighs against a finding that the Veteran's current sciatic neuritis of the bilateral hip had their onset during active service or have been continuous therefrom.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  As there is no probative evidence that the Veteran's current sciatic neuritis of the bilateral hip first manifested during active service or within one-year of service discharge, the regulations regarding presumptive service connection for chronic disease are inapplicable.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Moreover, there is no probative evidence of record regarding a nexus between the Veteran's sciatic neuritis of the bilateral hip diagnosed in 2010, and the isolated injury to his right hip in August 1990.  To the extent that the Veteran's lay statements of record assert such a nexus, they are of little probative value in this regard given the Veteran's general lack of medical expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Causation of sciatic neuritis of the bilateral hip is a more complicated process for which a lay person would not be competent to assert.  

Accordingly, the Board concludes that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for muscle spasms, coccygodynia, and a bilateral hip disability, there is no reasonable doubt to be resolved, and the claims must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  Service Connection - Hemorrhoids

The Veteran also claims entitlement to presumptive service connection for hemorrhoids as a chronic qualifying disability that became manifest during active service in the Southwest Asia theater of operations during the Persian Gulf War.  See 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Initially, the Board notes that to the extent that the Veteran has claimed entitlement to service connection based upon his service during the Persian Gulf War in the Southwest Asia Theater of operations, the Board finds it probative that the evidence of record documents that his claimed hemorrhoids are not a chronic multisymptom illness or an undiagnosed illness, but rather a diagnosed condition.  As such, the presumptive provisions of 38 C.F.R. § 3.317 are inapplicable to the Veteran's claim.  

The Board has also considered whether direct service connection is warranted.  Notably, service treatment records do not document any complaints, treatment, or diagnosis of hemorrhoids.  Moreover, while post-service treatment records document instances of hemorrhoids in March 2010, June 2012, and July 2012, there is no probative evidence that such conditions are otherwise related to the Veteran's active service.  To the extent that the Veteran's lay statements of record assert such a nexus, they are of little probative value in this regard given the Veteran's general lack of medical expertise.  See Jandreau, 492 F.3d at 1376-77.  

Given the above, the Board finds that the preponderance of evidence weighs against the Veteran's claim of entitlement to service connection for hemorrhoids, as there is no probative evidence that chronic hemorrhoids had their onset during active service or that they are otherwise related to active service.  As such, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert, 1 Vet. App. 49.  

III.  Initial Rating - PTSD

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2016).  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2016).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2016).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2016).  

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  38 C.F.R. § 4.126(a) (2016).  When evaluating the level of disability from a mental disorder, VA also will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b).  

Whether the issue is one of an initial rating or an increased rating, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).  With respect to the Veteran's initial rating claim for PTSD, the Board has considered his claim from the assigned initial effective date, which the Veteran has not appealed, as well as the staged rating period assigned by the RO.  

The Veteran's service-connected PTSD is currently rated as 30 percent disabling prior to May 13, 2009 and as 50 percent disabling thereafter, under Diagnostic Code (DC) 9411 of the General Rating Formula for Mental Disorders.  See 38 C.F.R. § 4.130, DC 9411 (2016).  

Under the applicable rating criteria, a 30 percent disability rating is warranted where there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, and recent events).  Id.  

A 50 percent disability rating is warranted when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  

A 70 percent disability rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.  

Finally, a 100 percent disability rating is warranted when there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.  

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013).  The use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Thus, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442.  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms; a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.  

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  A GAF score of 61 to 70 reflects some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflects moderate symptoms, such as flat affect and circumstantial speech, occasional panic attacks, or moderate difficulty in social or occupational functioning (e.g., few friends or conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood, (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242-44 (1995).  

However, the rating schedule does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130.  Accordingly, GAF scores do not automatically equate to any particular percentage in the Rating Schedule.  Rather, they are but one factor to be considered in conjunction with all the other evidence of record.  

II.A.  Prior to May 13, 2009  

The Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an initial disability rating in excess of 30 percent for PTSD prior to May 13, 2009.  

In order to warrant an increased 50 percent disability rating, the Veteran's overall impairment from his PTSD would need to approximate occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The evidence of record prior to May 13, 2009 documents that the Veteran's PTSD was manifested by psychiatric symptoms such as sleep impairment with nightmares, irritability, depression, anxiety, and avoidance of crowds, with normal thoughts, speech, and memory.  The Veteran reported having a few friends, as well as generally good relationships with family, including his ex-wives and daughters.  He maintained good grooming and hygiene and consistently denied suicidal or homicidal ideation throughout the rating period.  The Board concludes that such symptomatology does not more closely approximate occupational and social impairment with reduced reliability and productivity prior to May 13, 2009; nor are such symptoms of similar severity, frequency, and duration as those associated with a 50 percent disability rating.  Id.  

Additionally, the Board has considered the Veteran's assigned GAF scores during the period prior to May 13, 2009, which ranged from 50 to 70.  The range of scores from 50 to 70 reflects symptoms ranging from mild to serious symptoms; however, the Board notes that but for an isolated GAF score of 50, the Veteran's GAF scores throughout the rating period more accurately represent the mild to moderate symptoms contemplated by his currently assigned 30 percent disability rating for PTSD.  As such, the Board acknowledges the probative evidence regarding the GAF scores during the rating period as most nearly approximating the Veteran's currently assigned 30 percent disability rating for PTSD.  See Carpenter, 8 Vet. App. at 242-44.  

As the Veteran's symptoms do not meet the rating criteria for a higher 50 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 70 or 100 percent disability rating.  Significantly, he has not shown the required severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra

Thus, the Board finds that the Veteran's PTSD symptoms do not result in the required level of occupational and social impairment for a disability rating in excess of 30 percent for the period prior to May 13, 2009.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

II.B.  From May 13, 2009

Similarly, the Board has carefully reviewed the evidence of record and finds that the preponderance of the evidence is against an increased disability rating in excess of 50 percent for PTSD from May 13, 2009, as the Veteran's PTSD symptoms for the period do not more generally approximate the rating criteria for an increased 70 or 100 percent disability rating.  

In order to warrant an increased 70 percent disability rating, the Veteran's overall impairment from his PTSD would need to approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals, which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  See 38 C.F.R. § 4.130, DC 9411.  

The evidence of record from May 13, 2009 documents that the Veteran's PTSD was consistently manifested by psychiatric symptoms such as sleep impairment with nightmares, intermittent panic attacks, and struggles with impatience, irritability, and anger management.  The Veteran reported social contact with a few friends and his family members, including his ex-wives and daughters.  He maintained good grooming and hygiene, displayed normal thought processes and memory, and consistently denied suicidal or homicidal ideation throughout the rating period.  The Board concludes that such symptomatology does not more closely approximate occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood from May 13, 2009; nor are such symptoms of similar severity, frequency, and duration as those associated with a 70 percent disability rating.  Id.  

To the extent that a March 2010 VA examination report indicates that the Veteran's PTSD results in deficiencies in the areas of thinking, family relations, work, and mood, which on its face would support the assignment of an increased 70 percent disability rating, the Board notes that such a finding is inconsistent with the overall content of the examination.  Notably, the Veteran reported that he maintained relationships with his ex-wives and daughters, and that he enjoyed a few friendships, which would support that he was able to maintain family relationships.  Additionally, upon mental status examination, he appeared alert, oriented, and neatly groomed, with normal speech, thought processes, and memory, all of which is inconsistent with a finding of impaired thinking.  The Veteran continued to report symptoms including ongoing sleep impairment with nightmares, intermittent panic attacks of short duration, and struggles with impatience, irritability, and anger management.  While the examiner noted previous episodes of violence, which is a criterion of the 70 percent disability rating, these episodes appear to be limited prior altercations with a co-worker and his brother-in-law; moreover, there is no indication that such episodes resulted in physical violence by the Veteran.  Additionally, the Veteran continued to deny suicidal or homicidal ideation.  Significantly, the examiner concluded that there were no resulting problems with activities of daily living, and that the Veteran was able to function independently and to understand instructions.  The examiner stated that the Veteran's symptoms affected, but did not preclude his ability to recall instructions, follow instructions, attend to tasks for at least two hours, and interact with coworkers and supervisors.  When determining whether a higher rating is warranted, the Board is the fact finder and not the VA medical professional.  The VA medical professional provides assistance in describing the symptoms the Veteran is experiencing, but the Board applies those symptoms to the rating criteria.  Therefore, for the reasons laid out above, the Board concludes that the March 2010 examination is consistent with the currently assigned 50 percent disability rating.  

Additionally, the Board notes that a July 2009 Social Security Administration (SSA) functional assessment documents that the Veteran would have moderate limitations on several areas, such as concentration; however, of the twenty areas of assessment, the Veteran was "not significantly limited" in fifteen of them, and only moderately limited in the remaining five areas.  Notably, the assessment concluded that he maintained the ability to understand, remember, and carry out instructions, to maintain concentration, persistence, and pace for two-hour intervals, and to maintain regular attendance and complete a normal work week, including an ability to adapt to infrequent changes in the work setting.  Therefore, although an SSA determination of that same month found that the Veteran was disabled from March 2009 due to a primary meniscal tear of the knee and secondary PTSD, the Board finds that such evidence weighs against the assignment of an increased 70 percent disability rating from May 13, 2009.  

While private vocational opinions of record assert that the Veteran's complaints of irritability and anger result in an inability to secure and maintain employment, the Board finds that the Veteran's reported symptoms therein, including sleep impairment with nightmares, social isolation, panic attacks in crowds, and impaired concentration are most consistent with the currently assigned 50 percent disability rating for occupational and social impairment with reduced reliability and productivity.  To the extent that the Veteran reported that his irritability and anger resulted in verbal outbursts with coworkers, the Board also finds this to be most consistent with disturbances of mood contemplated by the rating criteria for a 50 percent disability rating, rather than an increased 70 percent disability rating for impaired impulse control (such as unprovoked irritability with episodes of violence).  See 38 C.F.R. § 4.130, DC 9411.  

Moreover, the Board finds it highly probative that upon recent VA examinations in September 2016 and December 2016, the Veteran's PTSD was found to have resulted in no worse than occupational and social impairment with reduced reliability and productivity, due to his symptoms of anxiety, chronic sleep impairment, flattened affect, disturbances of motivation and mood, difficulty establishing and maintaining effective work and social relationships, and difficulty in adapting to stressful circumstances, including work or a worklike setting.  

The Board has also considered the Veteran's assigned GAF scores during the period from May 13, 2009, which ranged from 45 to 60.  The range of scores from 45 to 60 reflects symptoms ranging from moderate to serious symptoms; however, the Board notes that but for an isolated GAF score of 45, the Veteran's GAF scores throughout the rating period more accurately represent the moderate symptoms contemplated by his currently assigned 50 percent disability rating for PTSD.  As such, the Board acknowledges the probative evidence regarding the GAF scores during the rating period as most nearly approximating the Veteran's currently assigned 50 percent disability rating for PTSD.  See Carpenter, supra.  

As the Veteran's symptoms do not meet the rating criteria for a higher 70 percent disability rating, it follows that his symptoms also do not meet the more severe rating criteria for an increased 100 percent disability rating.  Significantly, he has not shown the required severity of occupational and social impairment necessary for an increased 70 or 100 percent disability rating during the rating period, and his symptoms as a whole are not of similar severity, frequency, and duration as those particular symptoms associated with a 70 or 100 percent disability rating.  Vazquez-Claudio, supra

Thus, the Board finds that the Veteran's symptoms do not result in the required level of occupational and social impairment for a disability rating in excess of 50 percent for the period from May 13, 2009.  As the preponderance of the evidence is against the Veteran's claim, there is no reasonable doubt to be resolved, and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. 49.  


ORDER

Service connection for muscle spasms is denied.  

Service connection for coccygodynia is denied.  

Service connection for a bilateral hip disability is denied.  

Service connection for hemorrhoids is denied.  

An initial disability rating in excess of 30 percent for PTSD prior to May 13, 2009, and in excess of 50 percent thereafter, is denied.  


REMAND

After review of the record, further development is necessary prior to the Board's adjudication of the Veteran's claim of entitlement to a TDIU rating.  

The law provides that a TDIU may be granted upon a showing that the veteran is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from his service-connected disabilities.  See 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).  Consideration may be given to a Veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or his age or the impairment caused by non-service-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2016).  

The United States Court of Appeals for Veterans Claims (CAVC) has indicated that the unemployability question, or the veteran's ability or inability to engage in substantial gainful activity, has to be looked at in a practical manner and that the crux of the matter rests upon whether a particular job is realistically within the capabilities, both physical and mental, of the appellant.  See Moore v. Derwinski, 1 Vet. App. 356 (1991).  The central inquiry is "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  

To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the disabled person is unable to secure or follow a substantially gainful occupation as a result of his or his service-connected disabilities, with one disability ratable at 60 percent or more, or, for more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent or more.  38 C.F.R. § 4.16(a).  

Veterans who are unable to secure gainful employment by reason of service-connected disabilities, but fail to meet the percentage criteria in 38 C.F.R. § 4.16(a), may receive extraschedular consideration.  See 38 C.F.R. § 4.16(b).  Specifically, rating boards should submit to the Director of Compensation Service for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id.  The rating board will include a full statement as the veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  Id.  

The Veteran is currently service-connected for PTSD (rated as 30 percent disabling prior to May 13, 2009 and as 50 percent disabling thereafter), hypertension (currently rated as 10 percent disabling from October 12, 2010), erectile dysfunction (rated as noncompensable from January 31, 2011), and a residual scar (rated as noncompensable from April 28, 2014).  He has a combined rating of 60 percent, which do not fall under the special circumstances described under 38 C.F.R. § 4.16(a)(1) - (a)(5).  As such, the Veteran does not currently meet the schedular percent requirements for a TDIU rating for any period on appeal.  38 C.F.R. § 4.16(a).  However, failure to meet the schedular percentage requirements of 38 C.F.R. § 4.16(a) does not preclude the availability of a TDIU rating on an extraschedular basis under 38 C.F.R. § 4.16(b).  

The record contains conflicting VA and private opinions regarding the functional impact of the Veteran's service-connected disabilities upon his ability to secure and follow a substantially gainful occupation.  Notably, while VA examiners throughout the appeal period have consistently opined that the Veteran's PTSD results in some functional impairment, but does not completely preclude his ability to maintain employment, a private vocational expert has consistently opined conversely, that the Veteran's PTSD, when considered apart from his nonservice-connected disability and age, renders him unemployable.  

Given the private vocational evidence of record which suggests that the Veteran may be unable to secure or follow a substantially gainful occupation due to his service connected PTSD, especially in light of his prior work experience, the Board finds that remand of the Veteran's claim of entitlement to a TDIU rating is warranted for referral to the Director of Compensation Service for extraschedular consideration.  See 38 C.F.R. § 4.16(b).  The Board cannot assign an extraschedular rating in the first instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. Brown, 9 Vet. App. 337 (1996).  If, and only if, the Director determines that an extraschedular evaluation is not warranted, does the Board then have jurisdiction to decide the extraschedular TDIU claim on the merits.  See Anderson v. Shinseki, 22 Vet. App. 423 (2009).  

Accordingly, the case is REMANDED for the following action:

1.  Refer the Veteran's claim of entitlement to a TDIU rating to the Director of Compensation Service for consideration of TDIU on an extraschedular basis.  Include a full statement as to the Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue.  See 38 C.F.R. § 4.16(b).  

2.  Following the above, undertake any additional development warranted.  Then, readjudicate the Veteran's claim of entitlement to a TDIU rating.  If any benefit sought on appeal remains denied, provide the Veteran and his attorney with a supplemental statement of the case (SSOC) and an adequate opportunity to respond, after which the matter should be returned to the Board for further adjudication, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. P. SIMPSON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


